Title: From Thomas Jefferson to Edward Wiatt, 5 January 1821
From: Jefferson, Thomas
To: Wiatt, Edward


Sir
Monticello
Jan. 5. 21.
It is not in my power to give any satisfactory answers to the enquiries of your letter of Dec. 4. the buildings for the accomodation of the Professors and 200. students will be compleated by the ensuing autumn, but when we shall be able to call the Professors and open the institution will depend on the aid the legislature will give. boarding at Charlottesville is about 125.  D. (without bed washing wood or candles) the tuition fees may perhaps raise that to 150or 175. D but their amount is not yet fixed. accept the assurance of my respect.Th: Jefferson